Citation Nr: 9912712	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  97-29 017A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel








INTRODUCTION

The veteran served on active duty from November 1941 to July 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1997 rating decision by the 
Waco, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to service 
connection for the cause of the veteran's death on the 
merits.  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.






Initially, the Board notes that the appellant's claim is 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  The Board notes the veteran's service medical records 
show he was a heavy smoker and that his death certificate 
indicates that tobacco use probably contributed to his death.  
The appellant stated, to the best of her knowledge, that the 
veteran began smoking cigarettes during active service and 
that he smoked heavily until his first heart attack in 
January 1961.  Therefore, the Board finds the claim is well 
grounded.  See Ramey v. Brown, 9 Vet. App. 40, 46 (1996).  

VA has a statutory duty to assist the appellant in the 
development of evidence pertinent to a well-grounded claim.  
38 U.S.C.A. § 5107(a);  see also Littke v. Derwinski, 1 Vet. 
App. 90 (1990).  The fulfillment of the statutory duty to 
assist includes providing additional VA opinions by a 
specialist which takes into account the records of prior 
medical treatment so that the evaluation will be fully 
informed.  See Hyder v. Derwinski, 1 Vet. App. 221 (1991);  
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

In addition, the Board notes that the veteran's death 
certificate indicates he was a patient at a private medical 
facility at the time of his death, but that the records 
associated with this final illness are not included in the 
claims file.  The Board finds these records, if available, 
should be obtained for an adequate determination of the issue 
on appeal.

Generally, if further evidence or clarification of the 
evidence or correction of a procedural defect is essential 
for a proper appellate decision, the Board shall remand the 
case to the agency of original jurisdiction, specifying the 
action to be undertaken.  38 C.F.R. § 19.9 (1998).


Accordingly, the case is remanded for the following:

1.  The appellant should be allowed to 
submit additional information in support 
of the issue on appeal.  All pertinent 
evidence received should be associated 
with the claims file.

2.  The RO should obtain copies of all VA 
and Non-VA medical treatment records 
relevant to the veteran's last illness.  
All pertinent evidence received should be 
associated with the claims file.

3.  Thereafter, the veteran's claims file 
should be reviewed by a VA cardiologist, 
or other appropriate specialist, for an 
opinion as to the relationship, if any, 
between the veteran's death as a result 
of cardiac arrest, stroke, myocardial 
infarction and ruptured abdominal aortic 
aneurysm and his cigarette use during 
active service or, alternatively, to his 
service-connected anxiety reaction.  The 
claims folder and a copy of this remand 
must be made available to and reviewed by 
the examiner.  The examiner is requested 
to reconcile any opinion provided with 
the death certifying physician's finding 
that tobacco use probably contributed to 
the veteran's death.  

4.  The RO should then review the claims 
file to ensure that the above requested 
development has been completed in full.  

In particular, the RO should ensure that 
the requested opinion is responsive to 
and in compliance with the directives of 
this remand and, if not, the RO should 
implement corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).

5.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should review the 
record and re-adjudicate the issue on 
appeal.  The RO should consider all 
applicable laws and regulations, 
including VAOPGCPREC 19-97 (O.G.C. Prec. 
19-97).

If any benefit sought, for which a timely notice of 
disagreement was filed, is not granted to the appellant's 
satisfaction, the RO should issue a supplemental statement of 
the case.  The requisite period of time for a response should 
be afforded.  Thereafter, the case should be returned to the 
Board for final appellate review, if otherwise in order.  By 
this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).


